Name: Commission Regulation (EC) No 1363/95 of 15 June 1995 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in fruit and vegetables and the market in processed fruit and vegetable products, of which the value in ecus was adapted as a consequence of abolishing the corrective factor for agricultural conversion rates
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  agricultural policy
 Date Published: nan

 Avis juridique important|31995R1363Commission Regulation (EC) No 1363/95 of 15 June 1995 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in fruit and vegetables and the market in processed fruit and vegetable products, of which the value in ecus was adapted as a consequence of abolishing the corrective factor for agricultural conversion rates Official Journal L 132 , 16/06/1995 P. 0008 - 0013COMMISSION REGULATION (EC) No 1363/95 of 15 June 1995 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in fruit and vegetables and the market in processed fruit and vegetable products, of which the value in ecus was adapted as a consequence of abolishing the corrective factor for agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regulation (EC) No 150/95 (2), and in particular Article 13 (1) thereof,Whereas the value in ecus of certain prices and amounts was modified, with effect from 1 February 1995, by virtue of Article 13 (2) of Regulation (EEC) No 3813/92, in order to cancel the effects of abolishing the correction factor of 1,207509, which applied until 31 January 1995 to conversion rates used in agriculture; whereas the new ecu values of the prices and amounts concerned were established from 1 February 1995 in accordance with the rules laid down in Article 13 (2) of Regulation (EEC) No 3813/92 and Article 18 (1) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (3), as last amended by Regulation (EC) No 1053/95 (4),Whereas, in accordance with Article 18 (2) of Regulation (EEC) No 1068/93, in order to avoid confusion and facilitate the application of the common agricultural policy, it is necessary to replace the value in ecus of the prices and amounts concerned where they are not of periodic application, and where they are applicable at least from:- 1 January 1996 in respect of the amounts not concerned by a marketing year,- the beginning of the 1996 marketing year in the case of the prices or amounts for which that marketing year starts in January 1996,- the beginning of the 1995/96 marketing year in the other cases,which appear in regulations that came into force before 1 February 1995; whereas the regulations concerned should therefore be amended:I. FRUIT AND VEGETABLES 1. Council Regulation (EEC) No 1035/72 (5), as last amended by Commission Regulation (EC) No 997/95 (6);2. Commission Regulation (EEC) No 2118/74 (7), as last amended by Regulation (EC) No 771/95 (8);3. Commission Regulation (EEC) No 3587/86 (9), as last amended by Regulation (EC) No 872/95 (10);4. Council Regulation (EEC) No 790/89 (11), as last amended by Regulation (EEC) No 832/92 (12);5. Commission Regulation (EEC) No 2159/89 (13), as last amended by Regulation (EEC) No 1461/92 (14);6. Commission Regulation (EEC) No 2103/90 (15);7. Commission Regulation (EEC) No 667/92 (16), as last amended by Regulation (EEC) No 1445/93 (17);8. Commission Regulation (EEC) No 2173/92 (18), as amended by Regulation (EEC) No 1445/93;9. Commission Regulation (EEC) No 2276/92 (19), as amended by Regulation (EEC) No 1445/93;10. Council Regulation (EEC) No 2019/93 (20), as last amended by Regulation (EC) No 997/95;11. Commission Regulation (EC) No 3253/93 (21);12. Commission Regulation (EEC) No 2958/93 (22);13. Commission Regulation (EC) No 1372/94 (23), amended by Regulation (EC) No 997/95;14. Commission Regulation (EC) No 1402/94 (24);15. Commission Regulation (EC) No 3223/94 (25), as last amended by Regulation (EC) No 1306/95 (26);16. Council Regulation (EEC) No 3816/92 (27);17. Commission Regulation (EC) No 86/95 (28);II. PROCESSED FRUIT AND VEGETABLE PRODUCTS 18. Commission Regulation (EEC) No 626/85 (29), as last amended by Regulation (EC) No 1416/94 (30);19. Commission Regulation (EEC) No 627/85 (31), as last amended by Regulation (EEC) No 1445/93;20. Commission Regulation (EEC) No 3518/86 (32). as last amended by Regulation (EEC) No 361/93 (33);21. Commission Regulation (EEC) No 2999/92 (34). as last amended by Regulation (EC) No 2430/94 (35);22. Council Regulation (EEC) No 1991/92 (36);23. Commission Regulation (EEC) No 2252/92 (37), as last amended by Regulation (EEC) No 1445/93;24. Commission Regulation (EC) No 3010/94 (38);25. Commission Regulation (EC) No 3342/94 (39);Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1 In consequence of the adjustment applied with effect from 1 February 1995, pursuant to Article 13 (2) of Regulation (EEC) No 3813/92 and to Article 18 (1) of Regulation (EEC) No 1068/93, to certain prices and amounts in ecus in the market in fruit and vegetables and the market in processed fruit and vegetable products, the Regulations referred to in Articles 2 to 26 are hereby amended in accordance with the provisions set out therein.Article 2 Regulation (EEC) No 1035/72 is amended as follows:1. in Article 25, 'ECU 0,6` is replaced by 'ECU 0,7245`;2. in Article 25a, 'ECU 0,6` is replaced by 'ECU 0,7245`;3. in Article 26, 'ECU 1,2` is replaced by 'ECU 1,449`.Article 3 In Article 5 of Regulation (EEC) No 2118/74, 'ECU 0,6` is replaced by 'ECU 0,7245`.Article 4 Annex XV of Regulation (EEC) No 3587/86 is replaced by Annex I to this Regulation.Article 5 Regulation (EEC) No 790/89 is amended as follows:1. in Article 1, 'ECU 60` is replaced by 'ECU 72,45`, 'ECU 70` is replaced by 'ECU 84,53`, and 'ECU 75` is replaced by 'ECU 90,56`;2. in Article 2, 'ECU 475` is replaced by 'ECU 573,57`, and 'ECU 200` is replaced by 'ECU 241,50`.Article 6 Regulation (EEC) No 2159/89 is amended as follows:1. Article 7a:(a) in paragraph 1, 'ECU 475` is replaced by 'ECU 573,57`;(b) in paragraph 2, 'ECU 200` is replaced by 'ECU 241,50`;2. in Annex IV, 'ECU 475` is replaced by 'ECU 573,57`, and 'ECU 200` is replaced by 'ECU 241,50`.Article 7 In Article 4 (2) of Regulation (EEC) No 2103/90, 'ECU 11` is replaced by 'ECU 13,28`, and 'ECU 13` is replaced by 'ECU 15,70`.Article 8 In Annex II to Regulation (EEC) No 667/92, 'ECU 500` is replaced by 'ECU 603,75` and 'ECU 100` is replaced by 'ECU 120,75`.Article 9 In Annex II to Regulation (EEC) No 2173/92, 'ECU 500` is replaced by 'ECU 603,75`, and 'ECU 100` is replaced by 'ECU 120,75`.Article 10 In Article 1 of Regulation (EEC) No 2276/92, 'ECU 1,20` is replaced by 'ECU 1,449`, 'ECU 2,50` is replaced by 'ECU 3,019`, 'ECU 3,50` is replaced by 'ECU 4,226`, 'ECU 5,00` is replaced by 'ECU 6,038`, 'ECU 6,50` is replaced by 'ECU 7,849`, and 'ECU 0,60` is replaced by 'ECU 0,7245`.Article 11 In Article 7 of Regulation (EEC) No 2019/93, 'ECU 500` is replaced by 'ECU 603,75`, 'ECU 300` is replaced by 'ECU 362,25`, 'ECU 200` is replaced by 'ECU 241,50`, and 'ECU 100` is replaced by 'ECU 120,75`.Article 12 In Annex II to Regulation (EC) No 3253/93, 'ECU 500` is replaced by 'ECU 603,75`, and 'ECU 100` is replaced by 'ECU 120,75`.Article 13 In Article 1 of Regulation (EEC) No 2958/93, 'ECU 1,5` is replaced by 'ECU 1,811`, and 'ECU 3` is replaced by 'ECU 3,623`.Article 14 In Article 2 of Regulation (EC) No 1372/94, 'ECU 8` is replaced by 'ECU 9,660`.Article 15 In Article 3 of Regulation (EC) No 1402/94, 'ECU 4` is replaced by 'ECU 4,830`.Article 16 In Article 2 (3) of Regulation (EC) No 3223/94, 'ECU 0,6` is replaced by 'ECU 0,7245`.Article 17 In Article 3 of Regulation (EEC) No 3816/92, 'ECU 100 million` is replaced by 'ECU 120,8 million`.Article 18 In the second recital of Regulation (EC) No 86/95, '1,20 units of account` is replaced by 'ECU 1,739`.Article 19 In Article 21 of Regulation (EEC) No 626/85, 'ECU 4,50` is replaced by 'ECU 5,434`.Article 20 In Article 7 of Regulation (EEC) No 627/85, 'ECU 6` is replaced by 'ECU 7,245`.Article 21 In Article 2 (1) of Regulation (EEC) No 3518/86, 'ECU 1,2` is replaced by 'ECU 1,449`.Article 22 Regulation (EEC) No 2999/92 is amended as follows:1. in Article 2, 'ECU 10` is replaced by 'ECU 12,08`;2. in Article 5 (1), 'ECU 5` is replaced by 'ECU 6,038`.Article 23 In Article 6 of Regulation (EEC) No 1991/92, 'ECU 1 100` is replaced by 'ECU 1 328,26`.Article 24 In Annex III to Regulation (EEC) No 2252/92, 'ECU 1 100` is replaced by 'ECU 1 328,26`.Article 25 The Annex to Regulation (EC) No 3010/94 is replaced by Annex II to this Regulation.Article 26 The Annex to Regulation (EC) No 3342/94 is replaced by Annex III to this Regulation.Article 27 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply, for each amount concerned, from the date of the first application of the agricultural conversion rate introduced on 1 February 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 June 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 387, 31. 12. 1992, p. 1.(2) OJ No L 22, 31. 1. 1995, p. 1.(3) OJ No L 108, 1. 5. 1993, p. 106.(4) OJ No L 107, 12. 5. 1995, p. 4.(5) OJ No L 118, 20. 5. 1972, p. 1.(6) OJ No L 101, 4. 5. 1995, p. 16.(7) OJ No L 220, 10. 8. 1974, p. 20.(8) OJ No L 77, 6. 4. 1995, p. 9.(9) OJ No L 334, 27. 11. 1986, p. 1.(10) OJ No L 89, 21. 4. 1995, p. 17.(11) OJ No L 85, 30. 3. 1989, p. 6.(12) OJ No L 88, 3. 4. 1992, p. 15.(13) OJ No L 207, 19. 7. 1989, p. 19.(14) OJ No L 153, 5. 6. 1992, p. 9.(15) OJ No L 191, 24. 7. 1990, p. 19.(16) OJ No L 71, 18. 3. 1992, p. 13.(17) OJ No L 142, 12. 6. 1993, p. 27.(18) OJ No L 217, 31. 7. 1992, p. 56.(19) OJ No L 220, 5. 8. 1992, p. 22.(20) OJ No L 184, 27. 7. 1993, p. 1.(21) OJ No L 293, 27. 11. 1993, p. 28.(22) OJ No L 267, 28. 10. 1993, p. 4.(23) OJ No L 151, 17. 6. 1994, p. 6.(24) OJ No L 154, 21. 6. 1994, p. 4.(25) OJ No L 337, 24. 12. 1994, p. 66.(26) OJ No L 126, 9. 6. 1995, p. 15.(27) OJ No L 387, 31. 12. 1992, p. 10.(28) OJ No L 14, 20. 1. 1995, p. 8.(29) OJ No L 72, 13. 3. 1985, p. 7.(30) OJ No L 155, 22. 6. 1994, p. 2.(31) OJ No L 72, 13. 3. 1985, p. 17.(32) OJ No L 325, 20. 11. 1986, p. 14.(33) OJ No L 41, 18. 2. 1993, p. 42.(34) OJ No L 301, 17. 10. 1992, p. 7.(35) OJ No L 259, 7. 10. 1994, p. 12.(36) OJ No L 199, 18. 7. 1992, p. 1.(37) OJ No L 219, 4. 8. 1992, p. 19.(38) OJ No L 320, 13. 12. 1994, p. 5.(39) OJ No L 350, 31. 12. 1994, p. 85.ANNEX I 'ANNEX XVAMOUNT REFERRED TO IN ARTICLE 2>TABLE>ANNEX II 'ANNEX>TABLE>ANNEX III 'ANNEXto the Commission Regulation of 27 December 1994 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86>TABLE>